ON MOTION FOR REHEARING.
LATTIMORE, Judge.
The refusal of the trial court to permit appellant to file a second motion for new trial three weeks after the first motion had been acted upon at appellant’s request, and a recognizance then made, — forms the basis of this motion.
The court below had power to allow such filing during the trial term of his court, under the authorities cited in our opinion herein, but was not compelled to do so, and unless it be shown that his refusal amounted to an abuse of his discretionary power, we would uphold his action.
A request to allow the filing of a motion for new trial after entry of an order refusing such new trial, is unusual, and is not provided for by any statute. It would seem fair and equitable to the court below that a call upon him to consider such motion in a situation of this kind, would seem to demand a full and complete showing in the application *192for leave to file such second motion of grounds adequate to call for the granting of said motion. This being a felony case, it necessarily followed that twelve jurors sat on the trial. The ground set up in the request for leave to file a second motion, was misconduct of the jury in retirement. The affidavits of only three jurors were attached to the motion, which motion showed that interviews had been had with two other jurors whose statements as to what occurred in the jury room were at variance with the statements contained in the three affidavits. The statements in the three affidavits were not of themselves sufficient to require the granting of a new trial in the first instance, and certainly were not enough when presented under the circumstances appearing. No reason is advanced for not having secured the affidavits of the other seven jurors. Necessarily they live in the county. Ample time had elapsed since the trial. The affidavits of the three jurors, attached to the application, were of date November 7th and 8th. The application was not presented to the court below until November 25th. The affidavits of the jurors attached to the application were no further than to say that it was mentioned in the jury room that appellant did not even take the witness stand and testify. This is almost the identical statement made in the jury room in the Manley case, cited in our opinion, supra. The reference "by one of the jurors, as set out in one of said affidavits, to the fact that the number of years given appellant at a former trial was referred to in the jury room was not shown, either in the affidavits or the application for permission to file a new trial, to be unwarranted by testimony heard upon the trial. All these facts were before the trial court, and for his consideration at the time he refused the application. We are still not able to see how he abused his discretion in the premises.
The motion for rehearing will be overruled.

Overruled.